DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 1/28/21, Applicant, on 4/28/21, amended claims 1, 7, 13, and 18. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC 101 rejections of claims 1-20 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations.
Revised 35 USC 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 7-12 are directed towards a process, and claims 1-6 and 13-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions sending a first calendar entry including first calendar entry details …the first calendar entry being for a first account of the user of a first domain;,” “sending a second calendar entry … without second calendar details, the second calendar entry being for a calendar of a second account of the user of a second domain,” “receiving a request for an availability of the user from a requesting user having a third account of the first domain,” and “in response to the request, sending to the requesting user the first calendar entry including the first calendar entry details, and the second calendar entry without the second calendar entry details.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A computing device comprising: a processor and associated memory, the processor configured to execute a personal information management service stored in memory, to:” (computer processor and memory with computer instructions); “for display on a calendar interface for a user,” (computer display and graphical user interface (GUI)) “wherein the second calendar entry details are viewable by the user by hovering a cursor over or tapping the second calendar entry,” (utilization of routine computer input devices). Additionally, independent claims 7 and 13 recite further additional elements: “A computing system comprising: at least one processor and associated memory, the at least one processor configured to execute a personal information management service stored in memory, to cause one or more computing devices to:,” (computer processor and memory with computer instructions); “display a calendar interface for a user at a first client device,” (computer display and graphical user interface (GUI)); “wherein the second calendar entry details are viewable by the user by hovering a cursor over or tapping the second calendar entry,” (utilization of routine computer input devices). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0035]-[0046]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A computing device comprising: a processor and associated memory, the processor configured to execute a personal information management service stored in memory, to:” (computer processor and memory with computer instructions); “for display on a calendar interface for a user,” (computer display and graphical user interface (GUI)) “wherein the second calendar entry details are viewable by the user by hovering a cursor over or tapping the second calendar entry,” (utilization of routine computer input devices). Additionally, independent claims 7 and 13 recite further additional elements: “A computing system comprising: at least one processor and associated memory, the at least one processor configured to execute a personal information management service stored in memory, to cause one or more computing devices to:,” (computer processor and memory with computer instructions); “display a calendar interface for a user at a first client device,” (computer display and graphical user interface (GUI)); “wherein the second calendar entry details are viewable by the user by hovering a cursor over or tapping the second calendar entry,” (utilization of routine computer input devices).
Claim 7 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-6, 8-12, and 14-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-6, 8-12, and 14-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 6, 12, 16, 19, and 20 recite additional elements further defining routine functions of graphical user interfaces.
Regarding claims 1-6 and 13-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0035]-[0046]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0284637 to Boyer et al. (hereafter referred to as Boyer) in view of U.S. Patent Application Publication Number 2013/0036369 to Mitchell et al. (hereafter referred to as Mitchell).
As per claim 1, Boyer teaches:
A computing device comprising: one or more processors; and memory, storing computer executable instructions which, when executed by the one or more processors, cause the one or more processors to perform steps comprising (Paragraph Number [0074] teaches the computer implemented method disclosed herein provides 101 an event management platform comprising at least one processor configured to coordinate the 
sending a first calendar entry including first calendar entry details for display on a calendar interface for a user, the first calendar entry being for a first account of the user of a first domain (Paragraph Number [0097] teaches the event management platform, in communication with the client application of each of the users via the network, analyzes an availability status of each of the users in the group using the event information.  The event management platform transmits a notification to the client application of each of the other users in the group via the network for tracking availability of each of the users in the group for the events scheduled by each of the users in the group.  The event management platform analyzes the user's availability for a particular time period based on whether the events involving the user events occur at the same time, or in the middle of the particular time period, or partly overlap with the 
sending a second calendar entry for display on the calendar interface without second calendar details, the second calendar entry being for a calendar of a second account of the user of a second domain (Paragraph Number [0097] teaches the event management platform, in communication with the client application of each of the users via the network, analyzes an availability status of each of the users in the group using the event information.  The event management platform transmits a notification to the client application of each of the other users in the group via the network for tracking availability of each of the users in the group for the events scheduled by each of the users in the group.  The event management platform analyzes the user's availability for a particular time period based on whether the events involving the user events occur at the same time, or in the middle of the particular time period, or partly overlap with the particular time period.  The storage locations of these events may be in linked calendars, a default calendar, the information database of the event management platform, etc. Paragraph Number [0146] teaches both the users can see each other's events and availability from their combined calendars.  Furthermore, each user can use multiple calendars mapped to a single calendar vendor in their data stores. Paragraph Number [0147] teaches the event management platform generates private events for the group by retrieving the busy time periods of each of the users stored in the busy_time table of the information database, and converting these busy time periods in the row data into private events for each user. (Examiner asserts that having calendar events in private setting sends data regarding an event (such as availability) but lacking event details)).
receiving a request for an availability of the user from a requesting user having a third account of the first domain (Paragraph Number [0145] teaches the client application of each of the users in the group determines 2404 an availability status of each of the other users in the group for the predetermined duration of time based on the transmitted notification of the busy time periods, for notifying each of the users in the group whether one or more of the other users in the group are busy during the predetermined duration of time.  Therefore, the users of the client application are aware when the other users in the group are busy based on the availability of the events associated with each of the users in multiple native local data stores, data stores of third party calendar applications, and the information database of the event management platform.  The retrieval of the events for notifying the availability of the users in the group is disclosed in the detailed description of FIG. 25)
in response to the request, sending to the requesting user the first calendar entry including the first calendar entry details (Paragraph Number [0145] teaches the client application of each of the users in the group determines 2404 an availability status of each of the other users in the group for the predetermined duration of time based on the transmitted notification of the busy time periods, for notifying each of the users in the group whether one or more of the other users in the group are busy during the predetermined duration of time.  Therefore, the users of the client application are aware when the other users in the group are busy based on the availability of the events associated with each of the users in multiple native local data stores, data stores of third party calendar applications, and the information database of the event management 
and the second calendar entry without the second calendar entry details (Paragraph Number [0146] teaches both the users can see each other's events and availability from their combined calendars.  Furthermore, each user can use multiple calendars mapped to a single calendar vendor in their data stores. Paragraph Number [0147] teaches the event management platform generates private events for the group by retrieving the busy time periods of each of the users stored in the busy time table of the information database, and converting these busy time periods in the row data into private events for each user).
Boyer teaches the transmission of calendar details between multiple parties but does not explicitly teach that the information of a particular calendar event can be displayed based on user inputs that include hovering a cursor over or tapping on a calendar entry which is taught by the following citations from Mitchell:
wherein the second calendar entry details are viewable by the user by hovering a cursor over or tapping the second calendar entry (Paragraph Number [0006] teaches the system may graphically indicate the association of the consolidated form with either of the two calendars, in response to a user input action such as a mouse click or hover. Paragraph Numbers [0111]-[0114] teaches a calendar listing 1702 in which a mouse cursor 1703 is placed over a particular calendar 1704.  In the calendar display, events associated with calendar 1704, such as event 1705, are highlighted in one color, but events not associated with the calendar, such as event 1706, are displayed in a different color. The interaction for highlighting events of a particular calendar, as described above, 
Both Boyer and Mitchell are directed to calendaring applications. Boyer discloses transmission of calendar details between multiple parties. Mitchell improves upon Boyer by disclosing information of a particular calendar event can be displayed based on user inputs that include hovering a cursor over or tapping on a calendar entry. One of ordinary skill in the art would be motivated to further include information of a particular calendar event can be displayed based on user inputs that include hovering a cursor over or tapping on a calendar entry, to efficiently limit visual noise in the calendaring system and to only provide information that a user is interested in.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of transmission of calendar details between multiple parties in Boyer to further utilize information of a particular calendar event can be displayed based on user inputs that include hovering a cursor over or tapping on a calendar entry as disclosed in Mitchell, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, claim 7 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 13, Boyer teaches:
A computing system comprising: at least one processor and associated memory, the at least one processor configured to execute a personal information management service stored in memory, to cause one or more computing devices to: (Paragraph Number [0074] teaches the computer implemented method disclosed herein provides 101 an event management platform comprising at least one processor configured to coordinate the events scheduled by the users in the group.  The event management platform is in communication with a client application deployed on each of one or more computing devices of each of the users in the group via a network. Paragraph Number [0201] teaches the event management platform 3704 communicates with the client application 3702 on the user's computing device 3701 via a network 3703.  The network 3703 is, for example, the internet, a local area network, a wide area network, a wireless network, a telecommunication network, etc. The computer system 4000 comprises, for example, a processor 4001, a memory unit 4002 for storing programs and data, an input/output (I/O) controller 4003, a network interface 4004, a data bus 4005, a display unit 4006, input devices 4007, a fixed media drive 4008, a removable media drive 4009 for receiving removable media, output devices 4010, etc.).
display a calendar interface for a user at a first client device (Paragraph Number [0061] and FIGS. 30A-30B exemplarily illustrate screenshots of a graphical user interface provided by the client application on a computing device of a user for 
The remainder of the claim limitations are substantially similar to the claim limitations recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 8, and 14, the combination of Boyer and Mitchell teaches each of the limitations of claims 1, 7, and 13. 
In addition, Boyer teaches:
wherein a copy of the calendar of the second account is stored in the memory in a sandboxed state. (Paragraph Number [0202] teaches the processor 4001 is an electronic circuit that executes computer programs.  The memory unit 4002 is used for storing programs, applications, and data.  For example, the information acquisition module 3710, the event generation module 3711, the tracking module 3713, the storage and publishing module 3714, the data transformation module 3715, the delegation module 3716, the availability check module 3717, the contextual event management module 3718, etc., of the event management platform 3704, are stored in the memory unit 4002 of the computer system 4000 of the event management platform 3704.  The event retrieval module 3702d, the busy time determination module 3702e, and the availability 
As per claims 3, 9, and 15, the combination of Boyer and Mitchell teaches each of the limitations of claims 1 and 2, 7 and 8, and 13 and 14. 
In addition, Boyer teaches:
wherein upon receiving a request to unlink the second account from the first account, the processor is further configured to delete the copy of the calendar of the second account (Paragraph Number [0100] teaches there may be multiple calendars associated with a single calendar vendor and a user may use a single calendar or multiple calendars within the third party calendar application of the particular calendar vendor. A user can link to one calendar or many calendars and set a particular calendar as the default storage location. Paragraph Number [0104] teaches the event management platform deletes the generated events and transmits a notification to the client application on each of the computing devices of each of the other users in the group for performing deletion of the copy of the generated events from the default storage location of each of the other users in the group via the network, on receiving a cancellation message from each of the other users in the group, as disclosed in the detailed description of FIGS. 32-33).
As per claims 4, 10, and 17, the combination of Boyer and Mitchell teaches each of the limitations of claims 1, 7, and 13. 
In addition, Boyer teaches:
wherein an authentication token is stored in the memory for retrieving a copy of the calendar of the second account from an external server (Paragraph Number [0077] 
As per claims 5, 11, and 18, the combination of Boyer and Mitchell teaches each of the limitations of claims 1, 7, and 13. 
In addition, Boyer teaches:
wherein the second calendar entry, without second calendar entry details, includes a time period and an availability status 
As per claims 6 and 12, the combination of Boyer and Mitchell teaches each of the limitations of claims 1 and 7. 
In addition, Boyer teaches:
wherein the computing device is configured to receive an update to the second calendar entry from a server of the second domain (Paragraph Number [0077] teaches the device identification information allows the event management platform to access each of the different heterogeneous computing devices of the users in the group, store events, and make updates to the events across the different heterogeneous computing devices of each of the users in the group).
and send the update to the user for display on the calendar interface (Paragraph Number [0077] teaches the device identification information allows the event management platform to access each of the different heterogeneous computing devices of the users in the group, store events, and make updates to the events across the different heterogeneous computing devices of each of the users in the group).
As per claim 16, the combination of Boyer and Mitchell teaches each of the limitations of claims 13 and 14.
In addition, Boyer teaches:
wherein in order to display the second calendar entry on the calendar interface of the first client device, the first client device queries a server of the second domain (Paragraph Number [0074] teaches the computer implemented method disclosed herein provides 101 an event management platform comprising at least one processor configured to coordinate the events scheduled by the users in the group.  The event management platform is in communication with a client application deployed on each of 
As per claim 19, the combination of Boyer and Mitchell teaches each of the limitations of claim 13.
In addition, Boyer teaches:
wherein the calendar interface includes the first calendar entry and the second calendar entry in an aggregate calendar view for the user (Paragraph Number [0145] teaches the client application of each of the users in the group determines 2404 an availability status of each of the other users in the group for the predetermined duration of time based on the transmitted notification of the busy time periods, for notifying each of the users in the group whether one or more of the other users in the group are busy during the predetermined duration of time.  Therefore, the users of the client application are aware when the other users in the group are busy based on the availability of the events associated with each of the users in multiple native local data stores, data stores of third party calendar applications, and the information database of the event management 
the calendar interface visually distinguishes between calendar entries of the first account and calendar entries of the second account (Paragraph Number [0227] and FIGS. 41A-41D exemplarily illustrate screenshots of a graphical user interface displaying events according to the computer implemented method disclosed herein.  FIG. 41A exemplarily illustrates a screenshot of the GUI 3702a of the client application 3702, showing the availability of a group of users for an event.  The group in this example is a family group comprising family members and a baby sitter.  The events of all the family members are displayed on the GUI 3702a exemplarily illustrated in FIG. 41A. (these screenshots and the associated Paragraphs relating to Figs 41A-41D demonstrate that the users are visually distinguished from each other)).
As per claim 20, the combination of Boyer and Mitchell teaches each of the limitations of claim 13.
In addition, Boyer teaches:
wherein upon receiving a request from the user to hide all calendar entries from the second account in the calendar interface, the at least one processor is configured to: (Number [0104] teaches the event management platform deletes the generated events and transmits a notification to the client application on each of the computing devices of each of the other users in the group for performing deletion of the copy of the generated events from the default storage location of each of the other users in the group via the network, on receiving a cancellation message from each of the other users in the group, as disclosed in the detailed description of FIGS. 32-33).
cause the first client device to cease displaying the second calendar entry in the calendar interface (Number [0104] teaches the event management platform deletes the generated events and transmits a notification to the client application on each of the computing devices of each of the other users in the group for performing deletion of the copy of the generated events from the default storage location of each of the other users in the group via the network, on receiving a cancellation message from each of the other users in the group, as disclosed in the detailed description of FIGS. 32-33).
cause the second client device to continue to allow the requesting user access to the second calendar entry without the second calendar entry details (Paragraph Number [0146] teaches both the users can see each other's events and availability from their combined calendars.  Furthermore, each user can use multiple calendars mapped to a single calendar vendor in their data stores. Paragraph Number [0147] teaches the event management platform generates private events for the group by retrieving the busy time periods of each of the users stored in the busy time table of the information database, and converting these busy time periods in the row data into private events for each user).

Response to Arguments
Applicant’s arguments filed 4/28/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 4/28/2021, pgs. 12-13). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 4/28/2021, pgs. 8-11). Examiner respectfully disagrees. Examiner notes that new citations from the Boyer reference and citations from the new Mitchell reference have been applied to the newly presented claim limitations as indicated in the above in the 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above. In response to Applicant’s specific assertion regarding the Mitchell reference, Examiner finds that the terms “calendar entry details” to be sufficiently broad to encompass the highlighting feature described in Mitchell. In particular, Mitchell teaches identifying specific calendar entries that relate to a particular user or category (both of which .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624